IN THE SUPREME COURT OF TEXAS
                                           444444444444
                                             NO. 18-0386
                                           444444444444

                                GUY JAMES GRAY, PETITIONER,
                                                  v.


                               PATRICIA SKELTON, RESPONDENT
              4444444444444444444444444444444444444444444444444444
                               ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS
              4444444444444444444444444444444444444444444444444444


                                    Argued September 26, 2019


     JUSTICE DEVINE delivered the opinion of the Court, in which CHIEF JUSTICE HECHT, JUSTICE
GUZMAN, JUSTICE LEHRMANN, JUSTICE BOYD, and JUSTICE BUSBY joined.

          JUSTICE BLACKLOCK filed a dissenting opinion, in which JUSTICE GREEN and JUSTICE BLAND
joined.

          In Peeler v. Hughes & Luce, a plurality of this Court concluded that a client could not sue

her criminal-defense attorney for malpractice so long as she stood convicted of the underlying crime.

909 S.W.2d 494, 497–98 (Tex. 1995). The plurality reasoned that, until the conviction is

overturned, “it is the illegal conduct [of the convict,] rather than the negligence of a convict’s

counsel[,] that is the cause in fact of any injuries flowing from the conviction.” Id. at 498.

Accordingly, “plaintiffs who have been convicted of a criminal offense may negate the sole

proximate cause bar to their claim for legal malpractice in connection with that conviction only if

they have been exonerated on direct appeal, through post-conviction relief, or otherwise.” Id. at
497–98 (emphasis added).       The primary dispute in this case is over Peeler’s exoneration

requirement.

       The client here sued her criminal-defense attorney for malpractice after having her

conviction vacated on the basis of ineffective assistance of counsel. The trial court dismissed the

client’s legal-malpractice claim as baseless under Peeler. But the court of appeals reversed and

remanded, concluding that Peeler did not bar the client’s claim. 547 S.W.3d 272 (Tex. App.—San

Antonio 2018). We agree that Peeler does not bar the client’s malpractice claim and accordingly

affirm the court of appeals’ judgment.

                                                 I

       Attorney Patricia Skelton was charged with forging a deceased client’s will. See TEX. PEN.

CODE § 32.21(b). The charges related to a will Skelton drafted for Ysidro Canales, who died about

a year after the will’s execution. Although Canales retained the signed original, his family could

not find his will after his death. Skelton, however, had a copy in her files. Unfortunately, her copy

of Canales’s will was water-damaged from a rainstorm that partially flooded her law office.

       Skelton still had an electronic copy of Canales’s will on her computer’s hard drive, however,

from which she printed a clean copy. The print out, of course, did not contain the signatures of

Canales or his witnesses. Believing that she could not probate the will without the signatures,

Skelton cut the signatures off the water-damaged copy of the will and pasted them onto the new print

out. Skelton then filed this cut-and-paste version of Canales’s will with the probate court, not

disclosing to the court what she had done. Soon thereafter, Skelton’s administrative assistant




                                                 2
informed law enforcement that she suspected Skelton of creating a false will, and after further

investigation, Skelton was indicted for forging Canales’s will.

       Skelton pleaded not guilty to the charge and hired Guy Gray, a criminal-defense attorney.

After she was convicted of forgery in December 2007, Skelton replaced Gray with new counsel for

the appeal. The new attorneys argued, among other things, that Gray rendered ineffective assistance

of counsel. The court of appeals affirmed her conviction, finding the record insufficient to hold

Gray’s counsel ineffective under the Sixth Amendment. Skelton v. State, No. 04-08-00720-CR,

2010 WL 2298859 (Tex. App.—San Antonio June 9, 2010, pet. ref’d) (mem. op.). The Court of

Criminal Appeals subsequently refused Skelton’s petition for review.

       Meanwhile, some of Canales’s relatives filed a will contest in the probate court. There, the

jury found that (1) Canales executed a valid will; (2) Skelton did not act with the intent to defraud

or harm another when she physically altered the will; and (3) the will submitted to probate was an

accurate copy of Canales’s will. After these findings in the will contest, Skelton filed an application

for a writ of habeas corpus in the district court. In her habeas application, Skelton renewed her

ineffective-assistance argument and also claimed she was actually innocent based on the jury

findings in the will contest. The district court denied the writ. The court of appeals, however,

reversed the district court’s denial and granted Skelton habeas relief. Although the court of appeals

did not consider whether Skelton was actually innocent of forgery, it agreed with Skelton that, under

the Sixth Amendment’s standard for deficient legal representation set forth in Strickland v.

Washington, 466 U.S. 668 (1984), Gray’s counsel constituted ineffective assistance. Ex parte

Skelton, 434 S.W.3d 709, 730–33 (Tex. App.—San Antonio 2014, pet. ref’d). On this ground, the


                                                  3
court of appeals vacated Skelton’s conviction. Id. at 734. The State subsequently elected to dismiss

Skelton’s criminal charges.

       About a year later, Skelton sued Gray for malpractice. Gray moved to dismiss her claim

under Texas Rule of Civil Procedure 91a, arguing that Skelton was not “exonerated” under the

Peeler doctrine and further that the two-year statute of limitations barred her claim. The trial court

granted Gray’s motion, concluding that the Peeler doctrine barred Skelton’s malpractice claim

because she had failed to prove her exoneration. The court of appeals reversed, holding that because

Skelton’s conviction had been vacated, the Peeler doctrine did not apply. 547 S.W.3d at 277. The

appellate court also considered a statute-of-limitations issue the trial court did not reach because of

its application of Peeler. As to that issue, the court of appeals concluded that Skelton’s malpractice

suit was timely filed because the limitations period was tolled until Skelton obtained habeas relief.

Id. at 278–79.

       We granted Gray’s petition for review to consider the meaning of “exonerated” under Peeler

and Peeler’s interaction with equitable-tolling principles under Hughes v. Mahaney & Higgins, 821
S.W.2d 154 (Tex. 1991).

                                                  II

       Gray argues that Peeler bars a convicted criminal defendant from bringing a legal-

malpractice claim against her former defense counsel unless and until she is exonerated. He submits

further that “exoneration” under Peeler requires not only the vacatur of the underlying criminal

conviction but also a determination of the formerly convicted person’s actual innocence. Gray then




                                                  4
concludes that because the habeas proceeding here did not also determine Skelton’s innocence,

Skelton cannot sue him for his alleged malpractice.

       Skelton responds that Peeler does not bar her malpractice claim because she is no longer a

convicted criminal. Alternatively, if Peeler does apply, Skelton maintains that she has nevertheless

been exonerated by the appellate court’s decision to vacate her conviction, the State’s decision to

dismiss all charges, and the jury’s determination in the will contest case that she did not commit

fraud. In fact, Skelton submits she must be presumed innocent now that an appellate court has

vacated her previous conviction.

       In Peeler, Carol Peeler was indicted by a federal grand jury on twenty-one counts after being

suspected of engineering illegal tax write-offs. 909 S.W.2d at 495–96. Peeler hired Darrell Jordan,

a partner with Hughes & Luce, LLP, to represent her. Id. at 496. While under Jordan’s advisement,

Peeler signed a plea agreement admitting guilt to one count of aiding and assisting the filing of a

false and fraudulent tax return. Id. In exchange, the government dropped the balance of the charges

against her, recommending a relatively short prison sentence. Id. Peeler was eventually ordered to

serve five years of probation, with a fine of $100,000 and $150,000 in restitution. Id.

       Peeler later sued Jordan, alleging that before she pleaded guilty, Jordan knew but failed to

tell her that the government had offered her absolute transactional immunity if she testified against

her colleagues. Id. Peeler thus sued Jordan for legal malpractice. In the trial court, Jordan and his

firm, Hughes & Luce, moved for summary judgment, arguing that Peeler’s own conduct proximately

caused her damages. Id. On this ground, the trial court granted summary judgment, and the court

of appeals affirmed. Id. Thus, in Peeler, the question before this Court was whether a convicted


                                                 5
criminal could sue her criminal-defense attorney for malpractice. A plurality held that, with one

important qualification, a convict could not.

       Under the now so-called Peeler doctrine, convicts may not sue their criminal-defense

attorneys for malpractice unless “they have been exonerated on direct appeal, through post-

conviction relief, or otherwise.” Id. at 498. This is so, the Peeler plurality explained, because

“allowing civil recovery for convicts impermissibly shifts responsibility for the crime away from

the convict.” Id. Without this rule, malpractice claims brought by convicted criminals would

“drastically diminish[] the consequences of the convicts’ criminal conduct and seriously undermine[]

our system of criminal justice.” Id. And as the plurality also noted, permitting a convicted criminal

to recover damages through a legal-malpractice claim would allow that criminal “to profit by his

own fraud, or to take advantage of his own wrong, or to found a claim upon his iniquity, or to

acquire property by his own crime.” Id. at 497 (quoting State ex rel. O’Blennis v. Adolf, 691 S.W.2d
498, 504 (Mo. Ct. App. 1985)).

       While the Peeler plurality predicated its holding on public-policy considerations, policy was

not the only driving force behind its reasoning. At its core, the Peeler doctrine rests on the notion

of proximate cause. It is the convicted criminal’s illegal conduct, not the attorney’s negligence, that

proximately causes the conviction. See id. at 497–98. That is, even if the defense attorney had not

been negligent, the conviction would still follow based on the evidence of the underlying crime. So

if convicted criminals want to sue their defense attorneys, they must first remove the proximate-

cause bar. They can do so, the plurality said, by being “exonerated.” Id. at 498.




                                                  6
       Yet the Peeler plurality did not precisely define the term “exonerated” because the

disposition of that case did not so require. In this case, however, we must. The question here is

whether Skelton has been “exonerated” by having her conviction set aside for ineffective assistance

of counsel.

       Skelton equates “exoneration” with the act of vacating a conviction, particularly when those

grounds do not relate to innocence, such as ineffective assistance of counsel. But such equation is

inconsistent with both the plurality’s and dissent’s repeated use of the word “innocence” in Peeler

itself. Id. at 497 (using and quoting the word “innocence” at least four times); see also id. at 501

(Phillips, C.J., dissenting) (using the word “innocence” to describe the plurality’s holding at least

three times). Indeed, the plurality explicated the underlying policy justifications with “proof of

innocence” and an “innocence requirement” in mind. Id. at 497. Having counsel that falls below

minimum Sixth Amendment standards, as Skelton did here, suggests nothing about the criminal

defendant’s innocence of the underlying crime. It merely says that a conviction cannot stand in the

face of a constitutionally deficient trial. See Kimmelman v. Morrison, 477 U.S. 365, 379–80 (1986)

(noting that, although criminal-procedure rights in the Constitution “promote the ultimate objective

that the guilty be convicted and the innocent go free,” they are “granted to the innocent and the

guilty alike”) (quoting Evitts v. Lucey, 469 U.S. 387, 394 (1985)).

       Skelton’s view also does not comport with the definition of exoneration: “The clearing of

someone’s name after that person has been accused of blameworthy conduct or wrongdoing.”

Exoneration, BLACK’S LAW DICTIONARY 721 (11th ed. 2019).                  Exoneration’s definition

contemplates an affirmative act—that is, “the clearing of.” Skelton therefore does not stand


                                                 7
“exonerated” by the mere fact that the State has decided to not bring criminal charges against her

a second time. Inaction is not affirmative.

       Nor do we find persuasive Skelton’s related argument—that she is exonerated because now,

without a conviction, she is presumed innocent until proven guilty. The presumption of innocence

is a fundamental principle in our criminal-justice system. But the presumption of innocence at trial

that the State must overcome is just that: a presumption at trial that the State must overcome. It

relates to burdens of proof, not affirmative acts of exoneration. That the State failed to prove a

defendant committed a criminal act beyond a reasonable doubt does not mean the defendant did not

in fact commit the crime. It merely means the State failed to meet its evidentiary burden. See Ex

parte Elizondo, 947 S.W.2d 202, 207 (Tex. Crim. App. 1996) (“The actual-innocence inquiry is

therefore distinguishable from review for sufficiency of the evidence, where the question is not

whether the defendant is innocent but whether the government has met its constitutional burden of

proving the defendant’s guilt beyond a reasonable doubt.”) (quoting Herrera v. Collins, 506 U.S.
390, 443 (1993) (Blackmun, J., dissenting)).

       All this is not to say that having a conviction vacated is unnecessary to remove the

proximate-cause bar. Quite the opposite. The Peeler plurality declared that, as a convicted

criminal, Peeler could not maintain a malpractice suit against her defense attorney “unless the

conviction has been overturned.” Id. at 498. And shortly preceding that statement, the plurality

suggested that a convicted criminal’s “direct appeal” or “post-conviction relief” would be requisite

components of the exoneration process. See id. So while having a conviction vacated is not alone

sufficient to remove the proximate-cause bar, it is the necessary predicate for a malpractice suit.


                                                 8
       Gray, in contrast, argues we should look no further than the basis of Skelton’s post-

conviction relief—that is, ineffective assistance of counsel. Because Skelton was not found actually

innocent of criminal forgery in her habeas proceeding, Gray contends, Peeler precludes Skelton

from pursuing her malpractice claim. Gray would thus expand Peeler’s reach exponentially, having

it categorically bar all claims made by formerly convicted individuals, excepting only those who

have been declared “actually innocent” in their habeas proceeding. While we agree with Gray

insofar as he argues that Skelton’s conviction must be vacated, we disagree that Skelton must also

be declared actually innocent before she may initiate her claim. To be sure, having a conviction

vacated on an actual-innocence finding will remove Peeler’s proximate-cause bar. But an actual-

innocence finding in a habeas proceeding is not the only means by which an individual can meet

Peeler’s exoneration requirement.

       Which brings us to the next question: What else must an individual, whose conviction has

been vacated, affirmatively show to remove Peeler’s proximate-cause bar? For a traditional legal-

malpractice claim, a client must establish that the lawyer owed the client a duty of care, the lawyer

breached that duty, and the lawyer’s breach proximately caused the client’s damages. Rogers v.

Zanetti, 518 S.W.3d 394, 400 (Tex. 2017). But for those whose conviction has been vacated on

grounds other than actual innocence, we add one more requirement: They must obtain a finding of

their innocence as a predicate to the submission of their legal-malpractice claim. Submission of the

traditional elements of legal malpractice to the factfinder should thus be conditioned on an

affirmative finding that the malpractice plaintiffs are innocent of the crime of which they were

formerly convicted. The burden of proof for this predicate finding is the same as in any civil


                                                 9
malpractice case: preponderance of the evidence. By requiring this proof, we do not deviate from

Peeler’s proximate-cause rationale because a negative answer to the threshold question negates

causation.

        In sum, exoneration under Peeler requires not only that the underlying criminal conviction

be vacated but also proof of innocence. Innocence, however, can be established in more than one

way. It can be established in the underlying criminal proceeding when the conviction is vacated on

an actual-innocence finding. See In re Allen, 366 S.W.3d 696, 700 (Tex. 2012). Or, if the

conviction is vacated on other grounds, formerly convicted individuals may prove their innocence

in their malpractice suit against their criminal-defense attorneys.

                                                  III

        The court of appeals also determined that Skelton’s malpractice claim was not barred by the

two-year statute of limitations. In doing so, it tolled the limitations period not only during Skelton’s

direct appeal but also until the time her conviction was vacated in her habeas proceeding. 547
S.W.3d 272, 278 (Tex. App.—San Antonio 2018). The court of appeals reasoned that, because

Skelton could not have brought her claim for legal malpractice until she obtained post-conviction

relief, the limitations period must begin running “from the event that ‘exonerates’ the former

criminal defense client or otherwise vacates that client’s conviction.” Id. at 279. In so holding, the

court of appeals essentially extended our decision in Hughes v. Mahaney & Higgins, which held that

the limitations period for legal-malpractice claims would be tolled until “all appeals on the

underlying claim are exhausted.” 821 S.W.2d 154, 157 (Tex. 1991).




                                                  10
        Gray takes issue with this extension of Hughes’s tolling principles. He complains that the

extension here is unworkable because applications for post-conviction relief are not subject to

specific deadlines and thus may be used to toll limitations indefinitely. Gray submits that Hughes

tolling should not be extended beyond the direct appeals in the underlying criminal case.

        While we share Gray’s concern, we do not agree with his remedy. As this case demonstrates,

a criminal conviction may be overturned in post-conviction proceedings collateral to the convicted

individual’s direct appeal. So for purposes of the Peeler doctrine, the limitations period should be

tolled during both direct appeals and post-conviction proceedings; conversely, limitations should

run during periods when neither a direct appeal nor a post-conviction proceeding is pending. While

novel, this extension of tolling principles satisfies our preference for bright lines in the statute-of-

limitations context, see Apex Towing Co. v. Tolin, 41 S.W.3d 118, 122 (Tex. 2001), and cures the

potential problem of malpractice claims being tolled until some indeterminate time in the future

when the convicted criminal seeks post-conviction relief.

        One reason for Hughes tolling, as we explained in Apex Towing, was that sometimes the

viability of the malpractice action “depends on the outcome of the underlying litigation.” Id. at 121.

This viability rationale is apt here. For Skelton to bring her malpractice claim against Gray, she

must have her conviction vacated. Skelton’s malpractice claim thus depended on the outcome of

her habeas litigation. Cf. Hughes, 821 S.W.2d at 157 (“Limitations are tolled for the second cause

of action because the viability of the second cause of action depends on the outcome of the first.”).

Because in many instances certain classes of claims may not arise until after the direct-appeal

process (e.g., ineffective assistance of counsel, Brady violations, use of junk science), tolling during


                                                  11
post-convictions proceedings ensures the preservation of meritorious claims. While Skelton asserted

an ineffective-assistance claim on direct appeal, claims on which post-conviction relief are

predicated often emerge only after the appeals process solidifies the conviction.

       To clarify, we consider the tolling period to include not only the habeas application process

but also the period during which Skelton’s case was pending for a new trial, awaiting the State’s

prosecution. We hold this view for two reasons. First, the habeas relief did not end the criminal

case against Skelton. It merely vacated the original conviction. Charges still loomed, and Skelton’s

malpractice claim remained captive to the possibility of a second prosecution and conviction that

might likewise bar her malpractice claim. See Apex Towing Co., 41 S.W.3d at 119 (“[T]he statute

of limitations on a malpractice claim against that attorney is tolled until . . . the litigation is

otherwise finally concluded.”). And second, the State controlled when and whether to dismiss the

charges set out in the indictment, effectively putting Skelton’s limitations period at the State’s

mercy. Because the viability of Skelton’s malpractice claim was dependent on the dismissal of these

charges or a subsequent acquittal, it would be unfair to run out limitations during any delay or

indecision about further prosecution.

       Under Hughes tolling, the limitations period on Skelton’s malpractice claim was tolled up

to March 25, 2011, the date the Court of Criminals Appeals issued its mandate denying Skelton’s

petition for discretionary review. Under our decision today, the limitations period on Skelton’s

claim was again tolled on September 26, 2011, when she filed her application for writ of habeas

corpus. This second tolling period then ended on February 6, 2015, when the State dismissed

Skelton’s charges. Skelton subsequently filed her malpractice suit against Gray on May 27,


                                                12
2016—collectively, less than the two-year statute-of-limitations period applicable to legal-

malpractice suits. TEX. CIV. PRAC. & REM. CODE § 16.003(a). Skelton’s suit, based on our tolling

of the limitations period, was thus timely.

                                              *****

       We therefore conclude that the statute of limitations does not bar Skelton’s malpractice claim

against Gray. We conclude further that the Peeler doctrine does not bar Skelton’s malpractice claim,

and she must now obtain a finding of her innocence in the malpractice action to maintain that claim.

We thus agree with the court of appeals’ decision to remand this case for trial, and its judgment is

accordingly affirmed.



                                              ________________________________________
                                              John P. Devine
                                              Justice


OPINION DELIVERED: February 21, 2020




                                                13